 Case: 1:19-cv-07190 Document #: 63 Filed: 01/28/20 Page 1 of 1 PageID #:2920

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Craigville Telephone Co., et al.
                                        Plaintiff,
v.                                                         Case No.: 1:19−cv−07190
                                                           Honorable John Z. Lee
T−Mobile USA, Inc., et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, January 28, 2020:


       MINUTE entry before the Honorable John Z. Lee:Motion for leave to file excess
pages [61] is granted. No appearance is required on the motion.Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
